Judgment of the City Court of Yonkers affirmed, with costs. No opinion. Kelly, P. J., Jayeox and Young, JJ., concur; Manning and Kapper, JJ., dissent, and vote to reverse and to dismiss the complaint, upon the ground that the negligence which caused the injury was that of one who was not intrusted by defendant with the control and operation of the car, and that defendant’s driver was not acting within the scope of his employment in relinquishing the operation of the car to Goldfarb without defendant’s knowledge or consent. (See Boettcher v. Best & Co., 203 App. Div. 574; affd., 237 N. Y. 506.)